NUMBER 13-16-00436-CV

                                 COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


JOSE GUADALUPE HINOJOSA AND
SANDRA SALINAS HINOJOSA,                                                     Appellants,

                                            v.

DANIEL SANDOVAL AND
ABIGAIL SANDOVAL,                                                            Appellees.


                    On appeal from the 139th District Court
                          of Hidalgo County, Texas.


                        MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
             Memorandum Opinion by Justice Benavides

       By five issues, appellants Jose and Sandra Hinojosa appeal from a no-evidence

summary judgment in favor of appellees Daniel and Abigail Sandoval. Appellees respond

that appellants’ appeal is frivolous and ask this Court to issue sanctions. We find it to be

a frivolous appeal and affirm.
                                     I.      BACKGROUND

       In 1988, appellants and appellees entered into a contract to purchase real estate.

Appellees agreed to pay appellants $64,000 to purchase a home, with $56,000 to be

owner-financed by appellants over thirty years. The calculated mortgage payment did not

include property taxes.

       In November 2011, the appellants filed suit alleging “the Plaintiff’s have fully paid

for the property and all conditions precedent to the Plaintiff’s performance of the contract

have been completed and Defendants refuses to convey the land to Plaintiff’s as

promised.” The appellants requested a declaratory judgment to “establish rights under the

contract.”

       Appellees filed an answer and special exception stating that under the contract,

appellants were required to make mortgage payments through August 2018, but

appellants had made no payments since 2003.             Appellees also protested that the

appellants did not plead any elements necessary to support their causes of action for

breach of contract or declaratory relief. The appellees also filed a counter-petition and

later a motion for a no-evidence summary judgment. Following a short hearing, the trial

court granted appellees’ motion for summary judgment. This appeal followed.

                               II.        APPEAL IS FRIVOLOUS

       By what they present as five issues, appellants ask the following: 1) why did the

appellees not fix mold damage in the home; 2) why did the appellees not pay property

taxes on the rental property that appellants were renting from them; 3) why were the

appellants led to believe that $61,000 given by the insurance company for mold would be

credited to mortgage payments; 4) why did one of the appellants have to die based on



                                                  2
living conditions in the home; and 5) there was a breach of contract when the appellees

failed to fix the mold by law.

       A.     Applicable Law and Discussion

       The issues raised by appellants on appeal have no relation to their motion for

declaratory judgment filed in the trial court. In the trial court, appellants attached the

following exhibit to their petition: an earnest money contract relating to the sale of a home

at 1605 John Avenue in Edinburg, Texas between appellants and appellees. According

to the contract, appellants were identified as the buyers and were responsible for the

monthly mortgage payments in the amount of $491.45 for a term of thirty years. The

earnest money contract also contained a provision that stated the “Deed of Trust to be

executed by Buyer shall provide for the payment of Buyer of taxes and insurance

premiums on the property.”

       Although the appellants’ petition referenced an insurance check for mold damage,

evidence relating to the importance of the document was not presented before the trial

court. The reporter’s record submitted to this Court was from a hearing titled “Motion for

Summary Judgment Proceedings” and was a total of five pages of transcript testimony.

The trial court’s order granting the motion for no-evidence summary judgment stated:

       The Court finds that the Plaintiffs and Defendants entered into a written
       contract for the sale of property on August 1988. Pursuant to the written
       terms of the contact [sic], Defendants agreed to owner-finance the home for
       a 30-year term. Plaintiffs were to remit monthly mortgage payments in the
       amount of $491.44 beginning September 1988 for 30 years. Plaintiffs own
       affidavit states that they stopped paying in January 2003. Hence, Plaintiffs
       breached the terms of the written agreement and are in default in the sum of
       $46,685.06. Furthermore, Plaintiffs stopped paying the property taxes also
       in January 2003. The taxing bodies have filed suit to foreclose on the
       property.




                                                 3
        Now for the first time on appeal, appellants allege the trial court erred in granting

summary judgment against them because they were tenants of the property. The record

before this Court must show that the “complaint was made to the trial court by a timely

request, objection, or motion” and was ruled on by the trial court in order to preserve an

issue for appellate review. TEX. R. APP. P. 33.1. Therefore, we conclude that no issues

raised on appeal were presented before the trial court, and we further find this appeal to

be frivolous. We overrule appellants’ issues.1

                                         III.     CONCLUSION

        We affirm the judgment of the trial court.



                                                                         GINA M. BENAVIDES,
                                                                         Justice



Delivered and filed the
28th day of June, 2018.




        1 Appellees had requested this Court issue sanctions against appellants for a frivolous appeal. See

TEX. R. APP. P. 45. We exercise discretion in imposing sanctions and therefore, we deny appellees’ motion
for sanctions against appellants. See Glassman v. Goodfriend, 347 S.W.3d 772, 782 (Tex. App.—Houston
[14th Dist.] 2011, pet. denied) (en banc).

                                                        4